Citation Nr: 1106591	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

On October 29, 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is associated with the claims file and 
has been reviewed.  

The Veteran also submitted additional evidence to the Board after 
the appeal was certified to the Board.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2010).

The Board notes that the Veteran initially filed a claim for VA 
compensation in March 1994, seeking service for bipolar disorder, 
schizophrenia, and anxiety.  In October 1994, the RO denied 
service connection for a psychosis, a neurosis, and a personality 
disorder.  That decision became final when the Veteran failed to 
perfect an appeal to the Board.  In June 2005, the Veteran filed 
a claim for service connection for PTSD.  In December 2005 
decision, the RO denied service connection for PTSD and 
determined that new and material evidence sufficient to reopen 
previously and finally denied claims of service connection for 
bipolar disorder, a psychosis, a neurosis, and schizoid 
personality disorder had not been submitted.  There is no 
evidence that the Veteran disagreed with that decision and it too 
became final.  In March 2008, the Veteran sought to reopen his 
previously denied claim for service connection for a 
psychological disability, to include a depressive disorder with a 
history of alcohol and tobacco abuse.  

Although the issue certified to the Board was listed as service 
connection for a depressive disorder, the issue on appeal is more 
appropriately characterized as whether new and material evidence 
has been submitted to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  As the 
United States Court of Appeals for Veteran Claims (Court) held in 
Clemons v. Shinseki, an initial claim for a particular mental 
condition submitted "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  23 Vet. 
App. 1 (2009).  Further, where varying diagnoses are involved, in 
considering whether the claim presented is one to reopen or a new 
claim to be adjudicated on the merits, "the focus of the Board's 
analysis must be on whether the evidence presented truly amounts 
to a new claim 'based upon distinctly diagnosed diseases or 
injuries' or whether it is evidence tending to substantiate an 
element of a previously adjudicated matter."  Velez v. Shinseki, 
23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 
1330, 1337 (Fed. Cir. 2008)).  

In the present case, the Board finds that the RO's previous 
adjudications of the matter considered whether the Veteran had 
any diagnosed psychiatric disorder that was related to his period 
of active military service.  Further, it is clear from the 
Veteran's submissions that he has been seeking service connection 
for any diagnosed psychiatric manifested by overlapping 
symptomatology.  Accordingly, the issue on appeal has been re-
characterized to reflect that a claim to reopen a previously 
denied claim for an acquired psychiatric disorder, to include 
depression and PTSD, is the proper posture of the case.  See 
Velez and Clemons, both supra.  

Additionally, during the October 2010 Board hearing, the Veteran, 
through his representative, asserted that the evidence of record 
raised claims of service connection for type II diabetes, 
esophageal varices, cirrhosis of the liver, chronic pancreatitis, 
portal hypertension, and thrombocytopenia, all secondary to 
alcohol dependence, as well as a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  A 
review of the record reveals that development is underway on 
claims of service connection for diabetes, pancreatitis, 
esophageal varices, and alcoholic cirrhosis/end stage liver 
disease.  As those claims have not yet been adjudicated, they are 
not properly before the Board at this time.  Further, as claims 
of service connection for portal hypertension and 
thrombocytopenia, and a claim for a TDIU rating have not been 
adjudicated by the RO, they are also not before the Board; hence, 
those claims are referred to the agency of original jurisdiction 
(AOJ) for appropriate action.  


FINDINGS OF FACT

1.  By a December 2005 decision, the RO denied service connection 
for PTSD and determined that new and material evidence sufficient 
to reopen previously and finally denied claims of service 
connection for bipolar disorder, a psychosis, to include 
schizophrenia, a neurosis, to include anxiety, and schizoid 
personality disorder had not been submitted.  

2.  Evidence received since the RO's December 2005 decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for an acquired psychiatric disorder 
and it raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the introduction, the Veteran's application to reopen 
his claim for service connection for an acquired psychiatric 
disorder was last denied by the RO in December 2005.   The 
Veteran did not file a notice of disagreement as to that decision 
and the December 2005 RO decision therefore became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

As a result of the finality of the December 2005 decision, a 
claim of service connection for an acquired psychiatric disorder 
may now be considered on the merits only if new and material 
evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations 
provides the following definitions of new and material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In making the determination of materiality, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material is neither required nor permitted.  Id. at 
1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been 
submitted, the Board first must compare the evidence submitted 
since the previous final denial with evidence previously of 
record.  If the newly submitted evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not merely cumulative of other evidence that 
was then of record, it will be considered "new evidence" under 
38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board 
will then consider whether it is also material.  

In this regard, the Board notes that the threshold for 
determining whether new and material evidence raises a reasonable 
possibility of substantiating a claim is "low."  Shade v. 
Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the 
materiality of newly submitted evidence, the focus must not be 
solely on whether the evidence remedies the principal reason for 
denial in the last prior decision; rather the determination of 
materiality should focus on whether the evidence, taken together, 
could at least trigger the duty to assist or consideration of a 
new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the December 
2005 RO decision included:  the Veteran's service treatment 
records (STRs) and service personnel records showing that the 
Veteran had been diagnosed with schizoid personality in service; 
a May 1994 VA examination containing an Axis I diagnosis of 
bipolar disorder; treatment records from the Hot Springs, South 
Dakota, VA medical center (VAMC) dated from December 1993 to 
November 1995, noting a history of alcohol abuse; treatment 
records from the Black Hills (Ft. Meade), South Dakota, VAMC 
dated from October 1995 to November 1996, showing diagnoses of 
bipolar disorder and severe alcohol dependence; St. Cloud, 
Minnesota, VAMC treatment record covering the period from 
November 2003 to July 2005; and lay statements in support of the 
Veteran's claim.

In its December 2005 decision, the RO denied service connection 
for PTSD upon finding that the evidence failed to show a current 
diagnosis of PTSD.  The RO also determined that new and material 
evidence sufficient to reopen previously and finally denied 
claims of service connection for bipolar disorder, a psychosis, a 
neurosis, and schizoid personality disorder had not been 
submitted.  In that regard, the RO found that none of the 
evidence submitted since an October 1994 RO decision established 
that the Veteran had been treated for or diagnosed with bipolar 
disorder, a psychosis, or a neurosis in service.  The RO also 
found that the Veteran had failed to submit evidence showing that 
his personality disorder had been permanently aggravated by 
service.  

Evidence received since the December 2005 RO decision consists of 
VA treatment records from the Des Moines, Iowa, VAMC, the Black 
Hills (Ft. Meade) VAMC, the St. Cloud VAMC, and the Minneapolis, 
Minnesota, VAMC, showing varying diagnoses of depression, 
atypical mood disorder, mixed personality disorder, bipolar 
disorder, cognitive disorder, and alcohol dependence, continuous 
and in remission; records from the Minnesota Veterans Home in 
Hastings, Minnesota; statements from the Veteran, to include his 
October 2010 hearing testimony; statements from the Veteran's 
representative; Social Security Administration (SSA) records; and 
copies of the Veteran's service personnel records.  

Notably, an October 2010 letter from a licensed psychologist at 
the Minnesota Veterans Home stated that the Veteran had been a 
resident of that domiciliary since 2007 and was currently 
carrying a diagnosis of depression.  She noted that the Veteran's 
STRs indicated that he had complained of depression symptoms in 
service, but had received no treatment.  She stated that the 
depression was due in part to how he was treated in the military 
and may have caused his problems in the military and aggravated 
his chemical dependency.  She further noted that his depression 
in service could easily have been seen a schizoid personality 
disorder.  

The Board finds that the October 2010 statement from the licensed 
psychologist suggests a possible relationship between the 
Veteran's currently diagnosed depression and military service.  
This evidence is new as it was not previously of record when the 
prior decision was made.  That is, the previous evidence only 
showed that the Veteran had been diagnosed with a personality 
disorder in service and had a current diagnosis of bipolar 
disorder and alcohol dependence.  Further, it is material because 
it is supporting evidence of a nexus between a currently 
diagnosed acquired psychiatric disorder and military service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing 
service connection requires evidence of a nexus between the 
claimed in-service disease or injury and the present disability).  
As a result, the Board finds that the October 2010 licensed 
psychologist's statement, which is presumed credible, see Justus, 
supra, constitutes new and material evidence.  The evidence is 
not dispositive of the nexus issue, but it nevertheless relates 
to an unestablished fact necessary to substantiate the underlying 
claim and it raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim of service connection for an 
acquired psychiatric disorder, to include depression and PTSD, is 
reopened with the submission of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder will be reopened.  To that limited extent, the appeal is 
granted.


REMAND

Given that the Board has found that the claim should be reopened, 
the agency of original jurisdiction (AOJ) must adjudicate the 
claim on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his service connection claim.  In 
accordance with the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2010), a medical opinion or examination is required 
if the information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a current diagnosis of depression, among other 
psychiatric disorders.  The Veteran's STRs show that he was 
diagnosed in service with schizoid personality manifested by 
seclusiveness, shyness, and signs of autistic thinking.  Further, 
as noted above, the Veteran presented evidence from a licensed 
psychologist with the Minnesota Veterans Home who suggested a 
link between the Veteran's current depression and his military 
service.  She also indicated that the Veteran's current 
depression could have been seen in service as schizoid 
personality disorder.  Based on this evidence, the Board has 
determined that "low threshold" necessary to establish 
entitlement to a VA medical examination has been satisfied.  See 
McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that 
that matter must be remanded for the Veteran to be afforded a VA 
examination in connection with his service connection claim.  
Under Clemons, supra, and in light of the varying psychiatric 
diagnoses of record, in order to properly assess the Veteran's 
service connection claim, the Veteran must be must be afforded a 
psychiatric evaluation by a VA or VA-contracted psychiatrist or 
psychologist who should be asked to provide a medical nexus 
opinion with respect to any identified acquired psychiatric 
disorder.  The opinion must address whether the Veteran has an 
acquired psychiatric disorder that is attributable to any period 
of active military service.  

The Board also notes that although the Veteran specifically 
claimed service connection for PTSD, it does not appear from the 
medical evidence that he has been diagnosed as having PTSD.  An 
August 1997 St. Cloud VAMC mental health intake note stated that 
the Veteran had denied the occurrence of traumatic events 
associated with service.  The staff psychiatrist did, however, 
note that the record raised a question as to whether the Veteran 
suffered from PTSD related to discovering the body of a peer who 
had committed suicide at age 15.  The Board further notes that an 
October 2007 Minneapolis VAMC mental health intake note recorded 
that the Veteran had indicated that he had suffered from a lot of 
non-combat trauma and had been diagnosed with PTSD.  Thus, 
because the record raises a question as to whether the Veteran 
has PTSD, the designated VA examiner must also address whether 
the Veteran in fact has PTSD.  In the report, the examiner must 
address the relationship between any diagnosed PTSD and any 
identified in-service stressors and must specifically discuss 
whether any in-service stressor is related to the Veteran's fear 
of hostile military or terrorist activity; whether any identified 
stressors are adequate to support a diagnosis of PTSD; and 
whether his symptoms are related to the identified stressors.  
See Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010).

Further, the Minnesota Veterans Home psychologist suggested that 
the Veteran's chemical dependency problems were made worse by his 
depression.  Although claims for compensation for disabilities 
that are the result of "willful misconduct or abuse of alcohol 
or drugs" are usually barred by statute, this does not preclude 
compensation for alcohol or drug disability secondary to a 
service-connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a service-
connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 
(2001).  Thus, on remand, the VA examiner should also address 
whether it is at least as likely as not that any diagnosed 
psychiatric disorder caused or made chronically worse the 
Veteran's diagnosed alcohol dependence.  

The Board also finds that a remand of the matter is necessary for 
the AOJ to comply with its duty to obtain relevant records.  
Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant 
records from Federal department or agency).  This duty to assist 
includes making "reasonable efforts to obtain relevant records 
(including private records)," as long as the claimant 
"adequately identifies" those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. 
Nicholson, 19 Vet. App. 96, 101-02 (2005).  

The record contains evidence that the Veteran was a resident of 
the Minnesota Veterans Home in Hastings, Minnesota, during which 
time he received mental health counseling.  As records pertaining 
to treatment for the specific disability for which the Veteran 
seeks service connection are relevant records that may help in 
substantiating his claim, a remand is necessary for the AOJ to 
ensure that any relevant records from the Minnesota Veterans Home 
are associated with the claims folder and considered in 
connection with the Veteran's claim.  See 38 U.S.C.A 
§ 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 
(Fed.Cir.2010) (defining relevant records as "those records that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim."); Loving, supra.  

Furthermore, the Board notes that the RO previously requested all 
records pertaining to the Veteran from January 1, 1973, forward, 
from the VAMCs in Des Moines, St. Cloud, Minneapolis, Hot 
Springs, Black Hills (Ft. Meade), and Sheridan, Wyoming.  A 
response from the Minneapolis VAMC indicated that it had no 
records for the Veteran from January 1, 1973, through March 7, 
2005.  The response further stated "[p]aper charts are at the 
St. Cloud VAMC."  Based on the response received, it is unclear 
whether there are relevant records outstanding.  Although the 
claims folder contains treatment records from the St. Cloud VAMC 
dating back to 1987, those records relate to treatment performed 
at the St. Cloud VAMC.  Thus, on remand, the AOJ should seek to 
clarify the response received from the Minneapolis VAMC and must 
ensure that any relevant records from the Minneapolis VAMC housed 
at the VAMC in St. Cloud are associated with the claims folder 
and considered in connection with the Veteran's claim.  See 
38 U.S.C.A § 5103A(b)(1).

The Veteran also indicated during his October 2010 hearing that 
he had received treatment for chemical dependency issues at the 
St. Mary's Rehabilitation Center and the Brainerd State Hospital.  
Thus, on remand, the AOJ should contact the Veteran with a 
request that he provide the full name and address for these 
facilities.  He should also be asked to provide the dates of 
treatment.  Following receipt of any necessary authorization for 
release of records to the VA, the AOJ should attempt to obtain 
any relevant records from the identified facilities.  The Veteran 
is reminded that "the duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The 
Veteran must provide the AOJ with enough identifying information 
to enable the AOJ to obtain the relevant records.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
must also provide the Veteran and his 
representative with the language of the new 
regulation relating to PTSD found at 75 
Fed. Reg. 39,852.  The AOJ should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the Veteran that are not already of record.  

The AOJ should specifically request from 
the appellant that he provide the full 
name, address, and date(s) of treatment for 
(1) the St. Mary's Rehabilitation Center; 
(2) the Brainerd State Hospital; and (3) 
the Minnesota Veterans Home.  Following 
receipt of that information, the AOJ should 
contact the facilities in question, with a 
request that copies of any and all records 
pertaining to the Veteran on file be 
provided to the AOJ.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  

The record also indicates that there may be 
outstanding relevant records from the St. 
Cloud VAMC and the Minneapolis VAMC.  A 
query should be made for any records for 
the Veteran not previously associated with 
the claims folder from these facilities.

(The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2010) 
regarding requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2010).)

2.  After completing this development, the 
AOJ should schedule the Veteran for a VA 
examination in connection with his claim 
for service connection for an acquired 
psychiatric disorder, to include depression 
and PTSD.  (This should be done after 
action requested in paragraph 1, above is 
completed to the extent feasible.)  The 
claims folder, and a copy of this remand, 
must be provided to and reviewed by the 
examiner as part of the examination.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and any identified in-
service stressor and must specifically 
address whether the Veteran's identified 
stressors are related to his fear of 
hostile military or terrorist activity; 
whether the identified stressors are 
adequate to support a diagnosis of PTSD; 
and whether his symptoms are related to any 
identified stressor.  A complete rationale 
must be provided for all opinions 
expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
the medical probabilities that the Veteran 
has any other current acquired psychiatric 
disorder that is related to his active 
military service.  The examiner should pay 
specific attention to the diagnoses of 
depression and bipolar disorder.  
Consideration should be given to the 
October 2010 opinion of record to the 
effect that in-service symptoms the Veteran 
experienced could have been mis-diagnosed 
as a personality disorder.

The examiner should further provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder caused or made 
chronically worse the Veteran's alcohol 
and/or chemical dependence.  All opinions 
should be set forth in detail and explained 
in the context of the record.  

3.  The AOJ must ensure that all medical 
examination reports and opinion reports 
comply with this remand and the questions 
presented in the request.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


